Title: From George Washington to Brigadier General Gurdon Saltonstall, 28 April 1777
From: Washington, George
To: Saltonstall, Gurdon



Sir
Head Quarters Morris Town April 28. 1777.

An abstract of pay for you from the 7th Septemr to the 27th November is this moment presented to me; in which you demand pay as Brigadier from the 10th of Septr: This I confess to be altogether unexpected, as, if I remember right you were but a very few days with the army; and when, your imperfect state of health required you to leave it, I had no other idea than that you meant at that time to decline the service, and would not continue to claim the emoluments attending the post of Brigadier, for which the public was to derive no equivalent. I am persuaded on recollection you will concur with me in opinion,

that there is a manifest impropriety in the Public’s being three or four hundred dollars out of pocket, without receiving any adequate benefit or compensation; and will readily approve my not complying with your order in favour of Col: Latimer. If you will send me an abstract charging your pay as Col: & as Brigadier while you were really in service, together with Major Saltenstals pay who continued with the army, I will give a warrant to receive the money. I am Sir Your most Obdt servt.
